﻿232.	Sir, on behalf of the Government of Bangladesh and my delegation, it is both a pleasure and privilege for me to congratulate you most warmly on your election as President of this thirty-second General Assembly session. We can say with the utmost confidence that your eminent qualifications, your intimate knowledge of the work of this Organization and the many important services you have rendered on behalf of your country will contribute greatly to the success of our work. It gives us added pleasure that for the second year in succession a Member State of the non-aligned movement is at the helm of our affairs.
233.	I should also like to express our deep appreciation to the President of the last session, Mr. Hamilton Shirley Amerasinghe of Sri Lanka, whose determined and energetic leadership was a major contribution to the successful conclusion of the thirty-first session.
234.	I take this opportunity to pay a tribute to the Secretary-General, who in his second term continues his tireless efforts on behalf of the world community with vision, courage and infinite patience. He has successfully upheld the Charter principles of fairness, impartiality and dedication to the cause of peace and human dignity in the world. Bangladesh owes a particular debt of gratitude to him for his continuing sympathy, concern and positive interest in our affairs.
235.	Bangladesh hails the admission of the Republic of Djibouti and the Socialist Republic of Viet Nam to membership in the United Nations as sovereign equals. We extend our fullest co-operation to the delegations of these friendly countries. We expect to work with them in the closest harmony.
236.	With the accession of its one hundred forty-eighth and one hundred forty-ninth Members the United Nations has taken another vital step towards the fulfilment of its goal to embrace all the nations of the world. The approach to universality underscores the dramatic changes that have taken place in the last 30 years since the inception of this Organization. The most striking aspect of change is reflected in the composition and character of contemporary international society: the number of sovereign States in the world has multiplied threefold. However, a vast segment of the world population still remains shackled by the bonds of colonial rule or suffers as victims of political repression.
237.	The thirty-second session of the United Nations General Assembly is meeting under the shadow of a deepening political and economic crisis. The Middle East continues to remain an explosive area of tension. Unless the initiatives now under way to bring about a peaceful settlement are brought to an immediate and successful conclusion, that region may very well become the theatre of another all-consuming holocaust.
238.	Bangladesh firmly believes that a just and durable peace can only be ensured by the withdrawal of all Israel's forces from the Arab territories it has occupied since June 1967, including the holy city of Jerusalem, and the restoration of the inalienable national rights of the Palestinian people, including an independent State in Palestine. : Towards this end Bangladesh urges all parties concerned vigorously to renew efforts for the early convening of the Geneva Conference with the full participation of the Palestine Liberation Organization.
239.	Bangladesh strongly condemns the continued attempts of Israel to entrench its occupation by colonizing that region to rough a chain of illegal settlements designed to changed the geographical and demographic composition of the occupied territories. Bangladesh reiterates its total support for the measures recommended by the recent extraordinary meetings held in New York of the Foreign Ministers of the non-aligned countries and of the Foreign Ministers of the States members of the Islamic Conference towards a just and lasting peace in the Middle East.
240.	The great continent of Africa is a stir with the promise of total emancipation, but the southern part of it still continues to bleed under the repressive rule of racist minority regimes. Bangladesh fully supports the legitimate struggle of the African people in Zimbabwe, Namibia and South Africa for freedom, liberty and human dignity and is convinced that their efforts are bound ultimately to triumph.
241.	While we note the initiatives being taken on the one hand by the United Kingdom and the United States in Zimbabwe, and on the other hand by five members of the Security Council-the United Kingdom, Canada, France, the Federal Republic of Germany and the United States-in Namibia, Bangladesh believes that independence in these last remaining bastions of colonialism can and must be achieved without concessions to the principles already embodied in the resolutions of the United Nations.
242.	Bangladesh welcomes the success of the two important world conferences in Africa this year: the International Conference in Support of the Peoples of Zimbabwe and
Namibia, held in Maputo, and the Lagos World Conference for Action Against Apartheid We firmly believe that the declarations and programmes of action adopted in these forums provide the international community with a concrete framework of action that must be vigorously pursued.
243.	Annually the international community records for posterity the dangers inherent in the failure to disarm. Yearly the disarmament debate echoes the refrain that failure to act is a hazardous folly-a madness. And yet, ironically enough, the only palliative is the recognition of the peril and the record of its danger and cost to mankind, with no significant advance being made to halt, control or reverse this process.
244.	The record of progress in the disarmament negotiations is indeed pitiful in its content. Only seven treaties adopted by the United Nations General Assembly are in force. Regional and bilateral efforts, particularly by the super-Powers, have failed dismally to live up to even the minimum expectations. What is worse is that moves towards the limitation and reduction of conventional weapons have also been completely ignored, notwithstanding the fact that all armed conflicts since 1945 have been fought with conventional weapons.
245.	As we have stated, the dimensions of the problem are well known, in all their staggering impact. What is needed is the will and determination for action to halt and reverse this inexorable drive to destruction and to enable a new international security system to achieve a world free from war. Bangladesh, therefore, attaches great importance to the special session of the General Assembly on disarmament and the formulation of a declaration and programme of action.
246.	While the problems of nuclear disarmament and of the proliferation of nuclear weapons continue to be the predominant concerns, Bangladesh's particular interest will lie in the measures directed towards the protection of the interests of the non-nuclear countries, including security guarantees and measures towards the creation of nuclear- weapon-free zones and zones of peace, freedom and neutrality in South' and South-East Asia and elsewhere. Of overriding priority is the relation between disarmament and development and the widespread concern to find practical and concrete ways to reduce military budgets and to transfer human and material resources to more productive ends, particularly in the cause of economic and social development.
247.	Bangladesh has been making every possible effort for peace and stability in the subcontinent on the basis of mutual respect for sovereign equality, independence and non-interference in each other's internal affairs. We have striven to promote the process of accommodation along all avenues open to us. It is our firm belief that Bangladesh would be able materially to contribute towards building a
structure of enduring and durable peace in South and South-East Asia.
248.	Events in the subcontinent over the past year have once more focused international attention on our part of the world. A spirit of greater understanding and cooperation appears to be emerging throughout the region. We believe that this spirit must be fostered.
249.	A series of bilateral meetings between Bangladesh and India on the sharing of the Ganges waters were held in pursuance of the consensus statement adopted on 26 November 1976 at the thirty-first session of the United Nations General Assembly. I am indeed happy to report that the last meeting held at the official level in New Delhi was concluded on 30 September 1977 with the initialling of an agreement. That successful outcome of highly complicated and protracted negotiations is pre-eminently due to the statesmanship shown by the leaders of the two countries. This agreement covers the sharing of the Ganges waters at Farakka between Bangladesh and India for the period from 1 January to 31 May every year. The agreement also provides for study of long-term measures to augment the dry-season flow of the Ganges. It also includes provisions for machinery of implementation by a joint committee to be constituted by the representatives of the two countries. The agreement is for an initial period of five years. It may be extended by mutual agreement at the appropriate time. The agreement will be formally signed at a level and date to be mutually determined by the two Governments. With the initialling of the agreement, the first part of the task was accomplished and it is hoped that a permanent solution may be found through the optimum development of water resources of international rivers flowing through the territories of these countries for the welfare of the millions of people of the two nations. We believe that this agreement will serve as an important milestone in the efforts of the two countries to improve all their relations and to maintain peace and stability in the region. I should like to take this opportunity, on behalf of the Government of Bangladesh, to convey our most sincere thanks to all of our friends who have contributed towards reaching this agreement.
250.	Fruitful steps were recently taken by Bangladesh further to strengthen its relations with Pakistan. We look forward to increasing co-operation with Pakistan in all fields.
251.	Bangladesh continues to strive to consolidate its ties with its neighbours and near neighbours, including Afghanistan, Bhutan, Burma, Nepal and Sri Lanka.
252.	We believe that Bangladesh, by virtue of its geographical location as well as its historical and cultural affinities with the people of South-East Asia, stands as a bridge between this region and the subcontinent. It is our intention to pursue every effort to strengthen our relations with our South-East Asian neighbours.
253.	Bangladesh has consistently adhered to the principles of non-alignment as the corner-stone of its foreign policy. Bound by deeply rooted historical and cultural ties,
- Bangladesh has always expressed its sense of solidarity with the Islamic countries and has been persistent in its efforts
to strengthen the fraternal relations existing between Bangladesh and those countries.
254.	No review of the Asian region in international relations can be complete without reference to the Indian Ocean. Bangladesh strongly supports the initiative regarding the establishment of the Indian Ocean as a zone of peace, the major objective being to safeguard the peace and security of the countries of the region. We believe that, for the Declaration to be effective and meaningful, it must be complemented by a commitment on the part of the regional States to the principles of universal collective security, without military alliances, under the umbrella of the United Nations Charter, including their renunciation of the threat or use of force, whether nuclear or conventional, against one another.
255.	The international community has in recent years been grappling with two vital initiatives with regard to the progressive development and codification of international law. The deliberations in the Third United Nations Conference on the Law of the Sea have now reached a crucial decision-making stage. As a coastal developing countries, Bangladesh has a large stake in the successful outcome of the Conference. Of particular importance to Bangladesh is its case pertaining to baselines and the delineation of maritime boundaries. The unique geographical and geomorphological circumstances that govern our coastline led us to submit a formulation covering what we believe constituted a legitimate exception within the universally acceptable norms. At the last session, in spite of overwhelming overt support and no opposition from any State to the inclusion of our proposal in the basic negotiating text before the Conference, our proposal was excluded. We continue to believe that the exclusion of our text, given the nature of the document-that of a negotiating instrument rather than one that had been negotiated-would be tantamount to leaving us isolated. The merit of our case lay in seeking the objective sanction of the Conference as a whole. We are firmly of the view that, for an adequate and proper consideration of the composite informal negotiating text, our formulation should also be taken into consideration at the forthcoming session of the Conference. We believe that a crucial motivation of the Conference must be to accord preferential treatment to the poorer and geographically disadvantaged nations as the logical consequence of the concept of the common heritage of mankind.
256.	The United Nations Water Conference was to highlight the need for another major initiative in the sphere of international legal order for the progressive development and codification of the rules of international law regulating non-navigational uses of international watercourses, and particularly the development and use of shared water resources. Given the finite nature of water resources and the ever rising pressures on those resources, Bangladesh believes that the matter is one of paramount importance and urgency, for it raises questions that have an immense bearing on the economic well-being of vast numbers of people on this globe. We would urge the International Law Commission, already charged with the responsibility of pursuing the matter, to expedite the submission of an international convention.
257.	As we review these crucial global developments, the position of Bangladesh and its contribution to the development process is a matter of intense introspection for us and one that would be of some interest in the international community. Despite the difficulties inherent in the circumstances of its traumatic birth, Bangladesh continues not only to survive but also to grow in stability and strength, thus manifesting the political will of its people and the inner vitality of its society. It has succeeded in overcoming formidable problems of rehabilitation and reconstruction. Following a political and economic programme endorsed by the people through a nation-wide referendum, Bangladesh has launched far-reaching political, administrative and economic reforms. As a step towards the establishment of democratic institutions on the basis of universal adult suffrage at local and national levels, elections to 4,352 village union councils and 79 municipal councils have already been held, and elections to district councils and to the national parliament are scheduled to be held in December 1977 and 1978 respectively. The administrative and services structures have been reorganized with a view to making those services more efficient and more attuned to the national objectives of economic and social development. A three-year hard-core programme of development, to be completed by the end of the current year, is now being implemented; and a five-year plan, to be preceded by a two-year approach plan within the framework of a 20-year perspective plan, is being prepared.
258.	The main thrust of our planned efforts in the economic sector is towards rural development around co-operatives, a rapid increase in food production, the stabilization of prices, population control and population development. About half the country has already been covered under the integrated rural development programme. As a result of increased agricultural production, the importation of food grains was reduced from 2.2 million tons in 1974/1975 to 800,000 tons in 1976/1977. Given favourable weather conditions and an adequate supply of inputs, Bangladesh, will, it is hoped, be able to raise its food production within the next few years to the point where it can become fully self-sufficient in food. The prices of essential commodities have also been lowered and the cost-of-living index, which had risen to 500 per cent in 1974, is currently down to 300 per cent, in 1969/1970 prices. A key development strategy is the decentralization of the planning machinery and the generation of self-reliant efforts on the part of the people through their direct participation in the formulation and implementation of the development plans at the local levels. Along with a vigorous family-planning programme, a nation-wide campaign has been mounted for the mobilization and harnessing of the country's vast human resources for productive efforts. The National Foundation for Research on Human Resources Development, headed by the President of Bangladesh, has been set up in the light of the decision of the Co-ordinating Bureau of non-Aligned Countries. We shall be happy to share our experience in this regard with countries of the third world.
259.	The experience of Bangladesh in the field of development indicates however, certain constraints inherent in global factors which call for closer co-operation among the nations of the world.
260.	The international community is largely composed of States in a similar position to that of Bangladesh. The hopes and aspirations of those States represent the wishes of the great majority of the world's peoples. It is in those countries that the largest mass of humanity is concentrated and is confronted with the entire range of social and economic ills that characterize under-development.
261.	It is here that the world's major political crises rage. Notwithstanding their combined weight, which has transformed the structure and voting" pattern of the United Nations, those countries yet remain outside the plane of true decision-making. Their role and integration in this process constitute the most important potential for peace and prosperity in the world.
262.	Faced with the series of global problems that now confront the international community, no nation, however rich or powerful, can remain immune, nor can any nation hope to resolve them without the co-operation of all. While modern communications and the advances of science and technology have led us to a common perception of our unity and shared dependence, they have also highlighted the dangers of divisiveness. Differences in military and economic strength are hard realities. While the classic relationship of domination of the many by the few—the so-called vertical polarization—has been somewhat eroded, in its place has emerged the equally disturbing phenomenon of unequal relations among States and the threat to their economic and political sovereignty emanating not only from the big Powers but also from medium-sized and small Powers.
263.	If there is any theme that emerges from the foregoing brief analysis, it is the recognition of the basic amalgam between national and international interests, sometimes conflicting, but essentially coinciding. Bangladesh firmly believes that the cardinal function and indeed justification of the United Nations lies in its search for the preservation of the delicate balance between nationalism and international responsibility. The motive force of the Organization—the very essence of its community—lies in the need to protect the weak from the strong through the manifestation of collective responsibility and the strengthening of collective capacity to deal with the problems that face all of our nations. It is towards this end that we must strive.
264.	In assessing the work of this Organization we are conscious of its limitations. The Secretary-General himself acknowledged in his report on the work of the Organization that "a miraculous and sudden transformation to a new and better world order is inconceivable". But it is our task to seize the initiatives taken and to build, brick by brick, an edifice that will substantially contribute to the long-term interests of all States.
265.	We believe that the foundation already exists; that Governments, including the major Powers, do consciously recognize the value of the United Nations as a vital mechanism for strengthening their relationships and fostering their short-term goals. For countries such as ours, powerless in isolation, the United Nations certainly provides, through cohesion and a shared awareness of problems; a greater strength. It does provide a safety-valve to release gathering tensions when bilateral efforts fail to achieve their objectives.
267- What, then, are the priorities for the future? First, Bangladesh believes that a cardinal imperative is to ensure that sovereignty and genuine freedom of action are not compromised by external interference from any source whatsoever. Secondly, it is our combined task to pursue the unfinished revolution facing the great majority of people, so that the peoples of the developing countries may emerge from bondage into freedom, from exploitation into economic emancipation, and from dependence into self- reliance. Thirdly, it is a vital task to seek the integration of all nations into the decision-making process. No society whether national or international, can fail to ignore even its weakest link without affecting its cohesion. Fourthly, it is our task to seek consolidation of our unity and mutual co-operation, not by a mere affirmation of principles alone, by meaningful and practical programmes of action and the will to translate them into reality. Finally, it is our task so to use our combined national power as to create and not to destroy, to enter into dialogue rather than confrontation, to build peace and abjure war, to advance human welfare instead of aggravating human suffering.
268.	These are the basic elements that, in our opinion, constitute the keystone of the new international political and economic order.
269.	As we stand today poised on the threshold of a new decade, we are conscious of the crucial economic stake in the quest for political stability and ordered prosperity in our world. This has placed before us the choice of achieving either unified and balanced progress of all mankind with human dignity, or a world torn by ever-widening social and economic inequalities.
270.	The experience of the International Development Strategy of each of the last two decades, while strengthening the ability of the world to identify and recognize problems, also revealed that those Strategies had no real answers to the problems of mass poverty and mass unemployment which face most of our countries in the third world. Ad hoc solutions and basically short-term and patch-work remedies were essentially directed to preserve a system which itself was at fault r ,d which tended to perpetuate the inequities of the existing order. The call, therefore, was made for a total restructuring of world economic relationships through a new and just international economic order.
271.	Thus, in the last few years, through successive sessions of the General Assembly, through the fourth session of UNCTAD, the Conference on International Economic Co-operation in Paris and other forums, the international community has sought to spell out the pattern of this vital new design. An approach to a global perspective plan should provide greater equity through improved terms of trade, a better quality and greater flow of aid on softer terms, easier access to markets, the sharing of technological know-how and benefits, improved monetary facilities, the easing of indebtedness and a whole range of related issues. Despite the efforts at the various forums and the vital stakes involved, progress towards these ends been extremely disappointing.
272.	One of the chief causes of the resistance to these efforts appears to be the unexpressed fear lurking in the minds of the industrially developed nations that any change in the existing world economy structure, however equitable and rational it may appear to be, would hurt their life-style. The fact, however, remains that if the vast human and other resources of the developing countries can be harnessed into productive use, with a resulting increase in the production of goods and services at a lower cost, that would be to the benefit of the entire world community, and that is the only way to stem the rising tide of inflation, which continues to plague their economies.
273.	Some of the glaring absurdities inherent in the existing economic system are underscored by the following facts.
274.	First, the developing world, representing 70 per cent of the world's population, commands only 30 per cent of total world resources.
275.	Secondly, the share of the third world, with a population of more than 2 billion, in the production of manufactured goods is only 7 per cent.
276.	Thirdly, the combined share of all the countries of the third world in total international trade is under 18 per cent.
277.	Fourthly, while final consumers in the industrial countries pay over S200 billion for the major primary products of the developing countries, excluding oil. The developing countries receive back only S30 billion of that S200 billion.
278.	Fifthly, the total external indebtedness of the developing countries has already exceeded S250 billion and their balance-of-payments deficit is about S30 billion.
279.	As a result, the developing countries have been inexorably led to export more, and this has had a deleterious effect on the quality of life of the people of these countries. Such a position is totally untenable when the annual expenditure on armaments has already exceeded S300 billion.
280.	In renewing our commitment to pursue the establishment of the new international economic order, Bangladesh believes that there is also a need for continuing introspection and an in-depth evaluation of past performance and a better perception of the conceptual framework in which the new order would evolve.
281.	What was essentially lacking was specific action concerning the attack on poverty, the system of production, the distribution of income and wealth, and the socio-economic structures. Among the more significant lessons learned from experience, to which virtually no attention had been paid in the past, was the demonstrated futility of plan models in which the crucial role of a motivated, creative and innovative people as the main driving force in development was completely overlooked. The conversion of these human resources into viable human capital for national development has assumed such urgency that it requires priority attention.
282.	Bangladesh believes that, among the essential elements that need to be mapped out in any future perspective plan for the evolution of the new international order, specific attention must be devoted to the following: first, eradicating poverty, hunger, disease and illiteracy and assigning the highest priority to this task for concerted action by the international community; secondly, harnessing the vast human resources for productive use, thus generating more employment and more production of  food and services to be shared by the world community and therefore enriching the quality of life of the people globally; thirdly, strengthening the capacity of developing countries for individual and collective self-reliance through increased co-operation in economic and other fields, the forthcoming United Nations Conference on Technical Co-operation among Developing Countries, to be held in Buenos Aires next August, being of special relevance to this objective; fourthly, radically transforming socio-economic structures, with particular stress on agrarian and rural development, the distribution of wealth and the means of production, greater decentralization at the grass-roots level to ensure the democratization of the political and economic decision-making process, and the promotion of self- management and local leadership; fifthly, focusing on the role and status of women and ensuring their full participation in national development and the. decision-making process; sixthly, redefining international policy governing the transfer of financial resources, with particular attention to the needs of the least developed and most seriously affected developing countries and, in this regard, matters that require an exploration of the flow of the resources to be generated are the exploitation of the resources of the sea bed and those to be released through possible disarmament and the lung-standing demand of the developing countries for an organic link between special drawing rights and development finance; seventhly, liberalizing trade by removing tariff and non-tariff barriers and meeting the mounting problem of the third world's accumulated debt, including rescheduling of existing debt liabilities and tying debt repayment to real resource transfers, and the conversion of the outstanding debts of the least developed countries into outright grants; eighthly, increasing the availability of and access to food-stuffs through appropriate structural transformation and technological innovation, with the realization that, while the establishment of the International Fund for Agricultural Development has been a remarkable achievement, other mechanisms, particularly the early establishment of a decentralized system of essential food reserves, should be expeditiously fostered; ninthly, ensuring that people affected by natural disasters are always afforded adequate supplies to meet their basic needs, and in this regard, the institutional strengthening of the Office of the United Nations Disaster Relief Coordinator and the possibility of an international disaster relief agency should be seriously explored; tenthly, adapting science and technology in order to promote the cause of development in the third world according to the indigenous requirements of the developing countries and; in this regard, the preparations for and the. results of the forthcoming United Nations Conference on Science and Technology for Development will have particular relevance in mapping out a future strategy in this regard; eleventh, enhancing international co-operation in the field of energy resources and here Bangladesh strongly supports the idea mooted by the Secretary-General regarding the establishment of an energy institute and believes that this should be pursued urgently; finally, paying adequate attention to the economic content of human rights, which has not received equal treatment with the political content, because for the vast majority of people living below the poverty line human rights can be meaningful only when they are assured of their basic economic rights, namely, the right to food, shelter, clothing and education.
283.	These are the 12 elements which we believe constitute an essential foundation for the planning of the next development strategy in what we believe must be the decade of equity.
 


